PER CURIAM.
On November 20, 1992, in No. 92-CP-2868, relator, who was then in custody in the parish prison in Tangipahoa Parish, filed an application requesting this court to compel the warden, the sheriff and the clerk to allow his marriage to take place in the jail. This court on December 11, 1992 transferred the *1125application to the 21st Judicial District Court.
The present application is a request for information on the status of relator’s prior motion to compel. Because relator is now in custody in the state penitentiary in Angola, as noted on the present application, the prior application is moot.
Accordingly, this application is denied as moot.
DENNIS, J., not on panel.